DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Cross-Reference to Related Applications
2.   This application is a CON of 16/727,456 12/26/2019 PAT 10868008 which is a DIV of 16/021,847 06/28/2018 PAT 10522542.
                                                    Oath/Declaration
3.    The oath/declaration filed on 12/14/2020 is acceptable.
                                     Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/14/2020.
                                             Examiner’s Amendment
  
5.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:
        IN SPECIFICATION
        In para [0001], line 2, insert – now U.S. Patent No. 10,868,008 – after “December 26,2019,”.
                         Examiner’s Statement of Reasons for Allowance
6.    Claims 1-20 are allowed.
7.    The following is an examiner’s statement of reasons or allowance:
       Claims 1-6 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest dual transmission gate, comprising a first region and a second region corresponding to the first clocking signal situated along a first interconnection layer of a semiconductor stack along a first row and a second row, respectively, from among a plurality of rows of the electronic device design real estate; a third region, situated along a second interconnection layer of the semiconductor stack along a second column from among the plurality of columns, connected to the first region and the second region; a fourth region and a fifth region corresponding to the second clocking signal situated along the first interconnection layer of the semiconductor stack along a third row and a fourth row, respectively, from among the plurality of rows; and a sixth region, situated along the second interconnection layer of the semiconductor stack along a third column from among the plurality of columns, connected to the fourth region and the fifth region in accordance with claim 1. Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-6.
       Claims 7-13 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest a dual transmission gate, comprising a first region and a second region situated along a first interconnection layer of a semiconductor stack along a first row and a second row, respectively, from among a plurality of rows of the electronic device design real estate; a third region, situated along a second interconnection layer of the semiconductor stack along a second column from among the plurality of columns, connecting the first region and the second region; a fourth region and a fifth region situated along the first interconnection layer of the semiconductor stack along a third row and a fourth row, respectively, from among the plurality of rows; and a sixth region, situated along the second interconnection layer of the semiconductor stack along a third column from among the plurality of columns connecting the fourth region and the fifth region in accordance with claim 7. Therefore, independent claim 7 is deemed allowable along with its dependent claims 8-13.
       Claims 14-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest a dual transmission gate, comprising a third region, situated along a second interconnection layer of the semiconductor stack along a second column from among the plurality of columns, connected to the first region and the second region; a second pair of transistors situated along the first column, a third transistor from among the second pair of transistors being connected to a fourth region situated along the first interconnection layer along a third row from among the plurality of rows, and a fourth transistor from among the second pair of transistors being connected to a fifth region situated along the first interconnection layer along a fourth row from among the plurality of rows; and a sixth region, situated along the second interconnection layer of the semiconductor stack along a third column from among the plurality of columns, connecting the fourth region and the fifth region in accordance with claim 14. Therefore, independent claim 14 is deemed allowable along with its dependent claims 15-20.
                                                 Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nii (U.S. Publication No. 2006/0289945 A1), JEONG et al. (U.S. Publication No. 2019/0067265 A1), and Schaefer et al. (U.S. Publication No. 2015/0009750 A1). 
                                                     Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892